DETAILED ACTION
This action is in response to amendments received on 6/15/2022. Claims 1, 8-20, 22-25, 27 and 28 were previously pending, of which claim 1 has been amended. A complete action on the merits of claims 1, 8-20, 22-25, 27 and 28 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 


Claim Objections
Claim 1 is objected to because of lacking a preamble:  
A claim has three (3) main parts:
• A preamble or introduction
• A transitional phrase:
– comprising (open); or
– consisting of (closed); or
– consisting essentially of (open, but excludes materials or steps
that materially affect the basic and novel characteristics of the
invention)
•A body reciting the elements of the invention
See: MPEP 608.01(m) & 2111.03
A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known. In order to give the claim breath and introduction, it is suggested to amend “an article” to read --an electrosurgical instrument--. 
“that can connect” in line 2 of claim 28 should be amended to recite --configured to connect--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-20, 22-25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the colored vitreous enamel coating is formed by employing additives or steps to provide a specific desired color to a vitreous enamel coating that provides an added function to the electrosurgical cutting blade due to the specific desired color” in lines 5-7.  It is at most unclear what is meant by “is formed by employing additives” and whether these additives further limit the apparatus of claim 1 or if the limitation should be interpreted as a product-by-process claim. Moreover, it is unclear what steps are being claimed in “or steps to provide a specific desired color to a vitreous enamel coating” and whether the claim is mixing status classes of apparatus/method of making together. Furthermore, it is unclear how a coating of different color can “provide[s] an added function to the electrosurgical cutting blade due to the specific desired color”. It is at most unclear what function is being claimed. Clarification and appropriate correction is required.
Claim 10 recites the limitation “an electrosurgery plasma” in line 2. It is at most unclear if this electrosurgical plasma is the same as the plasma introduced in claim or not. Clarification and appropriate correction is required.
Claim 11 recites the limitation “the blade” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 introduces “an electrosurgical cutting blade”. It is at most unclear if the two are referring to the same blade or not. . Clarification and appropriate correction is required.
Claims 8-9, 12-20, 22-25, 27 and 28 are rejected due to dependency over claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanker (US Pub. No. 2008/0027428).
Regarding Claim 1, Palanker teaches an article comprising: 
(a) an electrosurgical cutting blade  comprising a metal electrode configured to generate plasma at an edge of the metal electrode for cutting tissue (“an electrically conductive blade, having an uninsulated cutting edge that is surrounded by an insulator” and “plasma forming on the exposed portion”, see for example [0016]-[0022], [0044] and [0062]-[0066]) and 
(b) a colored vitreous enamel coating on at least a portion of the metal electrode, wherein the colored vitreous enamel coating is formed by employing additives or steps to provide a specific desired color to a vitreous enamel coating that provides an added function to the electrosurgical cutting blade due to the specific desired color (given the broadest reasonable interpretation in view of the 112 rejection above, the claim is interpreted to be a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the glass insulator/ glass enamel “which may be applied as a fluid or suspension to an appropriately thin coating” as described in [0101] “that are biocompatible (e.g., do not contain lead or other potentially harmful materials) may be particularly advantageous. For example, Thompson enamel 1010 (720.degree. C. grade, white, lead-free) enamel may be used” as stated in the same paragraph is interpreted to be “a colored vitreous enamel coating on at least a portion of the metal electrode” as claimed, which “provides an added function to the electrosurgical cutting blade due to the specific desired color” by insulating the electrode blade with the Thompson enamel 1010 (720.degree. C. grade, white, lead-free) enamel. Please note that “white” is a coloration). 
Regarding Claim 8, Palanker teaches wherein the vitreous enamel coating has a white coloration (“Thompson enamel 1010 (720.degree. C. grade, white, lead-free) enamel may be used”, see [0101]).
Regarding Claim 27, Palanker teaches wherein the metal electrode is titanium, tantalum, molybdenum, tungsten, stainless steel, or an alloy thereof ([0022], [0026] and [0096]).
Regarding Claim 28, Palanker teaches further comprising an insulated handle attached to the electrosurgical cutting blade and housing at least one conductor that can connect the metal electrode to a radiofrequency energy power supply ([0023]-[0024] and [0108]-[0111]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 15-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker as applied above, in view of Thometzek (US Patent No. 5,393,714).
Regarding Claim 9, Palanker teaches wherein the vitreous enamel coating has a white color ([0101]), but not a red, green or blue coloration.
In the same field of invention, Thometzek discloses the addition of metal oxide pigments to produce various colors in chemical resistant color granulates that are heat resist and color stable in aggressive media (Col. 1, ll. 43-60, Col. 2, ll. 4-25), “By mixing the granulates according to the invention, which are preferably in the fundamental colours yellow, blue and red, almost the whole colour spectrum can be obtained, possibly with white and black additionally” in Col. 3, ll. 28-32, also see (Col. 5, ll. 7-Col. 6, ll. 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the enamel coating of Palanker to include pigments, as taught by Thometzek, to achieve any color, including red, green, or blue as claimed.
Regarding Claims 10-12 and 16-18 Palanker in view of Thometzek teaches wherein the vitreous enamel coating has a color that absorbs light emitted by an electrosurgery plasma and reflects light of other hues, has a color that enhances visibility of the blade against nearby tissue, has a color that discourages reflection of visible or other light in colors that might interfere with markers, sensors or other instruments that measure light emitted by or passing through nearby tissue, wherein the colored vitreous enamel coating contains a refractory inorganic pigment that imparts such color to the coating, the colored vitreous enamel coating contains a non-infrared-absorptive colored inorganic pigment, the colored vitreous enamel coating is made from a glass frit that contains a colorant that becomes part of the glass and imparts such color to the coating (Thometzek teaches “By mixing the granulates according to the invention, which are preferably in the fundamental colours yellow, blue and red, almost the whole colour spectrum can be obtained, possibly with white and black additionally” in Col. 3, ll. 28-32, also see Col. 5, ll. 7-Col. 6, ll. 48). 
Therefore, since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See Inre Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the metal oxide composition and amount in Palanker in view of Thometzek to optimize for the desired opacity and color as Thometzek teaches in order to obtain different colors for different functionality such as yellow, blue, red and almost the whole color spectrum such as a color that absorbs light emitted by an electrosurgery plasma and reflects light of other hues, a color that enhances visibility of the blade against nearby tissue, a color that discourages reflection of visible or other light in colors that might interfere with markers, sensors or other instruments that measure light emitted by or passing through nearby tissue, wherein the colored vitreous enamel coating contains a refractory inorganic pigment that imparts such color to the coating, the colored vitreous enamel coating contains a non-infrared-absorptive colored inorganic pigment, the colored vitreous enamel coating is made from a glass frit that contains a colorant that becomes part of the glass and imparts such color to the coating (Col. 2, ll. 53-Col. 3, ll. 9 and Col. 5, ll. 7-Col. 6, ll. 48).
Regarding Claim 15, Palanker in view of Thometzek teaches wherein the colored vitreous enamel comprises an aluminoborosilicate glass (as disclosed in the current invention’s disclosure “[0072] The vitreous enamel may be created through the combination of various compounds to form certain types of glass. One embodiment includes the formation of an aluminoborosilicate glass with at least SiO.sub.2, B.sub.2O.sub.3 and Al.sub.2O.sub.3 compounds. In a preferred aluminoborosilicate glass embodiment, the glass frit includes one or more alkaline earth oxides. Preferred such alkaline earth oxides include magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO) and barium oxide (BaO). Higher molecular weight alkaline earth oxides tend to provide higher CTE values. SrO is an especially preferred alkaline earth oxide for use in the disclosed aluminoborosilicate glasses” thereby, Thometzek teaches wherein the colored vitreous enamel comprises an aluminoborosilicate glass by teaching “The glass frit comprises by weight 20-90% SiO.sub.2 +B.sub.2 O.sub.3 +Al.sub.2 O.sub.3, 0-6% Na.sub.2 O+Li.sub.2 O, 0-6% K.sub.2 O, 10-25% CaO+MgO+ SrO, 0-35% TiO.sub.2 +ZrO.sub.2, 0-40% Bi.sub.2 O.sub.3 +P.sub.2 O.sub.5 +V.sub.2 O.sub.5 +MoO.sub.3 +WO.sub.3 and 0-10% ZnO” in the abstract, Col. 2, ll. 60-66, example 1 in Col. 5 and claim 1 of Thometzek).
Regarding Claim 22, Palanker in view of Thometzek teaches wherein the colored vitreous enamel coating contains sufficient colored pigment or colorant, or has sufficient crystallinity, so that the metal electrode is not visible through the coating under typical indoor illumination (Col. 4, ll. 53-56 and Col. 5, ll. 5-Col. 6, ll. 48 of Thometzek teaches the color granulate layer having sufficient pigment, gloss and hiding power such that the metal is not visible through the insulation coating).
Regarding Claim 23, Palanker in view of Thometzek teaches wherein the colored vitreous enamel coating contains sufficient colored pigment or colorant, or has sufficient crystallinity, so that a specular second surface reflection from the metal electrode is not visible through the coating during plasma operation (Col. 4, ll. 53-56 and Col. 5, ll. 7-Col. 6, ll. 48 of Thometzek teaches the color granulate layer having sufficient pigment, gloss and hiding power such that the metal is not visible through the insulation coating).
Regarding Claim 24, Palanker in view of Thometzek teaches wherein the vitreous enamel is formed from a glass frit comprising, as molar percentages: SiO2 30-50%, B.O3 0.5- 15%, Al2O3 0.5-10%, SrO 55-30%, CaO 5-30%, and ZnO 0.5-20% (Col. 2, ll. 60-66, example 1 in Col. 5 and claim 1 of Thometzek).
Regarding Claim 25, Palanker in view of Thometzek teaches wherein the vitreous enamel is formed from a glass frit comprising Si02, B2O3, Al2Os, and optionally one or more of SrO, BaO, CaO, MgO, ZnO, Na2O, K20 or a combination thereof (Col. 2, ll. 60-66, example 1 in Col. 5 and claim 1 of Thometzek).

Claims 13, 15 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker as applied above, in view of Nageno (US Pub. No. 2010/0009203).
Regarding Claim 13, Palanker teaches wherein the colored vitreous enamel is an amorphous glass composition. In the same field of invention Nageno teaches an insulation layer made of a glass composition and further teaches “An amorphous glass is preferably used in terms of preventing cracks in the insulation layer. Cracking is less likely to occur when using an amorphous glass than when using a crystalline glass” in [0028]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the colored vitreous enamel is an amorphous glass composition in view of the teachings of Nageno in order to prevent cracking of the insulation layer.
Regarding Claim 15, Palanker in view of Nageno teaches wherein the colored vitreous enamel comprises an aluminoborosilicate glass (as disclosed in the current invention’s disclosure “[0072] The vitreous enamel may be created through the combination of various compounds to form certain types of glass. One embodiment includes the formation of an aluminoborosilicate glass with at least SiO.sub.2, B.sub.2O.sub.3 and Al.sub.2O.sub.3 compounds. In a preferred aluminoborosilicate glass embodiment, the glass frit includes one or more alkaline earth oxides. Preferred such alkaline earth oxides include magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO) and barium oxide (BaO). Higher molecular weight alkaline earth oxides tend to provide higher CTE values. SrO is an especially preferred alkaline earth oxide for use in the disclosed aluminoborosilicate glasses” thereby, Nageno teaches wherein the colored vitreous enamel comprises an aluminoborosilicate glass in [0024]-[0035] and table 1).
Regarding Claim 22, Palanker in view of Nageno teaches wherein the colored vitreous enamel coating contains sufficient colored pigment or colorant, or has sufficient crystallinity, so that the metal electrode is not visible through the coating under typical indoor illumination ([0068]-[0069] and [0081]-[0087] and Figs. 1A-B of Nageno teach and show the thickness of the insulation layer and having sufficient pigment such that the metal is not visible through the insulation coating).
Regarding Claim 23, Palanker in view of Nageno teaches wherein the colored vitreous enamel coating contains sufficient colored pigment or colorant, or has sufficient crystallinity, so that a specular second surface reflection from the metal electrode is not visible through the coating during plasma operation ([0068]-[0069] and [0081]-[0087] and Figs. 1A-B of Nageno teach and show the thickness of the insulation layer and having sufficient pigment such that the metal is not visible through the insulation coating).
Regarding Claim 24, Palanker in view of Nageno teaches wherein the vitreous enamel is formed from a glass frit comprising, as molar percentages: SiO2 30-50%, B.O3 0.5- 15%, Al2O3 0.5-10%, SrO 55-30%, CaO 5-30%, and ZnO 0.5-20% (see table 1 on page 4 of Nageno).
Regarding Claim 25, Palanker in view of Nageno teaches wherein the vitreous enamel is formed from a glass frit comprising $102, B2O3, Al2Os, and optionally one or more of SrO, BaO, CaO, MgO, ZnO, Na2O, K20 or a combination thereof (see table 1 on page 4 of Nageno).

Claims 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker as applied above, in view of Mix (US Pub. No. 2019/0112225).
Regarding Claims 14, 19 and 20, Palanker discloses the article of claim 1 and further discloses wherein the colored vitreous enamel is a glass-ceramic composition [0027], but fails to disclose wherein the glass-ceramic composition has a crystalline phase. In the same field of electrically insulating material, Mix discloses a glass-ceramic composition with a crystal phase more than 60 volume percent [0027]. It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the enamel coating of Palanker to include a crystalline phase, as taught by Mix, in order to control porosity and enhance mechanical stability at high temperatures [0027]. This further meets the limitations of claim 19 and 20, which respectively require the vitreous enamel to contain a crystalline phase, and contain at least 20 volume percent of a crystalline phase. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-9, 11, 13-14 and 27-28 over Goto (U.S. Patent No. 6712817) in view of Nardella (U.S. Patent No. 6080152) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794